Exhibit 10.1
 
[header.jpg]


March 27, 2013




Gordon F. Stofer
Chief Executive Officer
Znomics, Inc.




Dear Gordon,


This letter will serve to amend the Engagement Agreement between Znomics, Inc.
(the “Company”) and Cherry Tree & Associates, LLC (“Cherry Tree”), dated
February 10, 2010, pursuant to which Cherry Tree will act as the Company’s
exclusive financial advisor in connection with a Transaction or Transactions
involving the Company.


The term of the Engagement will be extended for a period of 3 years, from
February 10, 2013.


All other terms of the February 10, 2010 Agreement remain in full force and
effect.


If this letter correctly sets for the understanding between us, please so
indicate by signing on the designated space below and returning a signed copy to
us, whereupon this letter will constitute the Agreement between us.
 
 
Sincerely,






Cherry Tree & Associates, LLC


 

By /s/ David G. Latzke   Date:                
David G. Latzke, Managing Director
                                                       
Znomics, Inc.
                                                              By /s/ Gordon F.
Stofer   Date:     By /s/ Kerry D. Rea   Date:    
Gordon F. Stofer, CEO
   
Kerry D. Rea, Director
                     

 
 
 
Cherry Tree & Associates, LLC
1 of 1
Confidential

--------------------------------------------------------------------------------